


EXHIBIT 10.4

 

TRW AUTOMOTIVE HOLDINGS CORP.
2012 STOCK INCENTIVE PLAN

 

CHIEF EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, is made effective as of                       , 20         (the
“Grant Date”), between TRW Automotive Holdings Corp. (the “Company”) and
                       (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that the Participant be granted the Restricted
Stock Units provided for herein pursuant to the Plan and the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Definitions.  Whenever the following
terms are used in this Agreement, they shall have the meanings set forth below. 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 

(a)                                 “409A Change of Control” means a Change of
Control as defined in the Plan that constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

(b)                                 “Cause” means “Cause” as defined in the
Employment Agreement.

 

(c)                                  “Disability” means, “disability” as defined
in the Employment Agreement or, if not defined therein, “disability” of the
Participant shall have the meaning ascribed to such term in the Company’s
long-term disability plan or policy, as in effect from time to time.

 

(d)                                 “Employment Agreement” means the written
employment agreement between the Company or any of its Subsidiaries and the
Participant (as the same may be amended, modified or supplemented in accordance
with the terms thereof).

 

(e)                                  “Good Reason” means “Good Reason” as
defined in the Employment Agreement.

 

1

--------------------------------------------------------------------------------


 

(f)                                   “Plan” means the TRW Automotive Holdings
Corp. 2012 Stock Incentive Plan, as the same may be amended, supplemented or
modified from time to time.

 

(g)                                  “Restricted Stock Unit” means the unfunded,
unsecured right of the Participant to receive one share of the Company’s common
stock, par value $0.01 per share (the “Shares”).

 

(h)                                 “Retirement” means the termination of the
Participant’s employment with the Company and its Subsidiaries (i) at age 60 or
older with 10 years of service, or (ii) at age 65 or older.

 

2.                                      Grant of Restricted Stock Units;
Dividends.  The Company hereby grants to the Participant, subject to the terms
and conditions of this Agreement and the Plan,
                                           (        ) Restricted Stock Units.
The Participant shall not possess any voting rights in Shares in respect of the
Restricted Stock Units until such Restricted Stock Units have been distributed
to the Participant in the form of Shares.  If dividends are declared and paid by
the Company during the period in which the Restricted Stock Units are
outstanding (the “Dividends”), then on each date on which Shares are delivered
to the Participant in respect of the Restricted Stock Units pursuant to Sections
3(a), 3(b) and 3(c), the Participant shall also be paid an amount in cash (in
the case of a cash dividend declared and paid by the Company) or distributed a
number of Shares (in the case of a stock dividend declared and paid by the
Company), in each case equal to the aggregate Dividends that would have been
paid to the Participant if the Restricted Stock Units with respect to which the
Shares are being delivered had in fact been Shares during the period in which
the dividends were paid.

 

3.                                      Delivery of Shares Underlying the
Restricted Stock Units.

 

(a)                                 In General.  Subject to Sections 3(b),
3(c) and 3(d), commencing on the first anniversary of the Grant Date and
continuing on each of the second and third anniversaries of the Grant Date, the
Company shall issue or cause there to be transferred to the Participant a number
of Shares equal to one-third of the aggregate number of Restricted Stock Units
granted to the Participant under this Agreement.

 

(b)                                 Termination of Employment.  If the
Participant ceases to be employed by the Company or one of the Company’s
Subsidiaries for any reason, the Restricted Stock Units, and any corresponding
Dividends,  shall be immediately and automatically canceled by the Company
without any payment or other consideration and without notice or any other
action by the Company; provided, however, that if (i) the Participant’s
employment is terminated due to death or Disability, the Company shall issue, or
cause there to be transferred, Shares, and the corresponding Dividends, that are
scheduled to be transferred on the next anniversary of the Grant Date following
such termination pursuant to Section 3(a) as if the Participant remained
employed through such date, but shall not issue, or cause there to be
transferred, Shares on any anniversary of the Grant Date thereafter or (ii) the
Participant’s employment is terminated by the Company or one of the Company’s
Subsidiaries without Cause or by the Participant for Good Reason or upon
Retirement by the Participant, the Company shall continue to issue, or cause

 

2

--------------------------------------------------------------------------------


 

there to be transferred, Shares, and the corresponding Dividends,  according to
the schedule set forth in Section 3(a).

 

(c)                                  409A Change of Control.  Notwithstanding
the foregoing, if from the date of a 409A Change of Control until the second
anniversary of the 409A Change of Control the Participant’s employment is
terminated (i) due to death or Disability, or (ii) by the Company or one of the
Company’s Subsidiaries without Cause or by the Participant for Good Reason or
Retirement, the Company shall immediately issue or cause there to be
transferred, to the extent not previously issued, transferred, canceled or
forfeited in accordance with this Section 3, to the Participant a number of
Shares equal to (i) the number of Shares that would be distributable under
Section 3(b)(i) in the case of a termination due to death or Disability or
(ii) the number of Shares that would be distributable under Section 3(b)(ii) in
the case of a termination without Cause, for Good Reason or due to Retirement,
in each case, in full satisfaction of the Participant’s rights under this
Agreement and subject to any required delay in distribution as may be required
under Section 21 of the Plan.

 

(d)                                 Cancellation of Restricted Stock Units. 
Upon the issuance or transfer of Shares in accordance with this Section 3, a
number of Restricted Stock Units equal to the number of Shares issued or
transferred to the Participant shall be canceled.

 

(e)                                  Shares.  As soon as practicable following
the delivery date of the Shares subject to the Restricted Stock Units, the
Company shall deliver such Shares in the Participant’s name.  However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing such Shares to the Participant, any loss by the Participant of
any certificates that may be issued therefore, or any mistakes or errors in the
issuance of any certificates or in the certificates themselves.

 

4.                                      Legend on Certificates.  The Shares
issued to the Participant in respect of the Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, any applicable federal or state laws or the
Company’s Certificate of Incorporation and Bylaws, and the Committee may cause a
legend or legends to be put on any certificates that may be issued representing
the Shares to make appropriate reference to such restrictions.

 

5.                                      No Right to Continued Employment. 
Neither the Plan nor this Agreement shall be construed as giving the Participant
the right to be retained in the employ of, or in any consulting relationship to,
the Company or any of its Subsidiaries.  Further, the Company or its Subsidiary
may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.

 

6.                                      Transferability.  Unless otherwise
determined by the Committee, a Restricted Stock Unit may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and

 

3

--------------------------------------------------------------------------------


 

distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

7.                                      Withholding.  The Company or its
Affiliate shall have the right to withhold from any payment due or transfer made
with respect to the Restricted Stock Unit or any Dividend thereon or any other
compensatory amounts due to the Participant, any applicable withholding taxes in
respect of the Restricted Stock Unit or the Shares to which they relate or any
Dividend or other payment or transfer with respect to the Restricted Stock Unit
or under the Plan and to take such action as may be necessary at the option of
the Company to satisfy all obligations for the payment of such taxes.

 

8.                                      Securities Laws.  Upon the acquisition
of any Shares delivered in respect of the Restricted Stock Units pursuant to
Sections 3(a), 3(b) and 3(c), the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

 

9.                                      Notices.  Any notice under this
Agreement shall be addressed to the Company in care of its General Counsel at
the principal executive office of the Company and to the Participant at the
address appearing in the personnel records of the Company for the Participant or
to either party at such other address as either party hereto may hereafter
designate in writing to the other.  Any such notice shall be deemed effective
upon delivery to the addressee.

 

10.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws.

 

11.                               Restricted Stock Units Subject to the Plan. 
By entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan.  The Restricted Stock
Units and any Shares delivered in respect thereto are subject to the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

12.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.  Any counterpart or other signature hereupon delivered by facsimile
or electronic image scan shall be deemed for all purposes as constituting good
and valid execution and delivery of this Agreement by such party.

 

13.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the Restricted Stock
Units granted under this Agreement and participation in the Plan or future
awards that may be granted under the Plan by electronic means or to request the
Participant consent to participate in the Plan by electronic means. The

 

4

--------------------------------------------------------------------------------


 

Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

 

 

TRW AUTOMOTIVE HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

Participant

 

5

--------------------------------------------------------------------------------
